         Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 1 of 23




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT



 UNITED STATES OF AMERICA,
                                                                  Civil Action No.
                Plaintiff,                                     3:20 - CV - 1534 (CSH)

  v.

 YALE UNIVERSITY,
                                                                 JANUARY 19, 2021
                Defendant.


                      RULING ON MOTION TO INTERVENE [Doc. 5]

HAIGHT, Senior District Judge:

       Plaintiff United States of America alleges that Defendant Yale University discriminates on

the basis of race against Asian and White applicants in the undergraduate admissions process to Yale

College, in violation of Title VI of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000d, et seq. (“Title

VI”). Yale denies any wrongful conduct.

       Prior to joinder of issues on the parties’ pleadings, Students for Fair Admissions, Inc.

(“SFFA”), a nonprofit membership organization, filed a motion [Doc. 5] to intervene in the action

as an additional party plaintiff, for the purpose of alleging that Yale’s undergraduate admissions

policy discriminates on the basis of race or ethnicity against Asian-American and White applicants,

in violation of Title VI and the Fourteenth Amendment. SFFA’s proposed Intervenor’s Complaint

[Doc. 5-2] alleges the existence of an unnamed member who is Asian-American, applied for

admission to Yale’s 2020 entering class, was discriminated against by Yale’s admissions policies

on the basis of race or ethnicity, and was “ready and able to apply to transfer to Yale” when it


                                                  1
         Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 2 of 23




stopped discriminating.     Doc. 5-2, ¶¶ 6-8. The Intervenor’s Complaint thereafter prays for

declaratory and injunctive relief in general terms.

       The Plaintiff government does not oppose SFFA’s motion to intervene. Defendant Yale does

oppose it. This contested motion was fully briefed, and argued by counsel at a hearing. This Ruling

decides the motion.

                                                   I.

                                        Motion to Intervene

       SFFA moves to intervene in the captioned action. “[I]ntervention is the requisite method for

a nonparty to become a party to a lawsuit.” United States ex rel. Eisenstein v. City of New York, 556

U.S. 928, 933 (2009) (citing Marino v. Ortiz, 484 U.S. 301, 304 (1988) (per curiam)).

       Intervention is governed by Rule 24 of the Federal Rules of Civil Procedure. Rule 24(a)

provides for “Intervention of Right.” Rue 24(b) provides for “Permissive Intervention.” Each basis

requires a district court order granting intervention. The criteria are different. SFFA asserts a claim

for intervention as of right, and alternatively, moves for permission to intervene. I consider these

two bases for intervention in order.

                                                  II.

                           Intervention of Right, Fed. R. Civ. P. 24(a)

       SFFA contends at the outset that Rule 24(a) gives it the right to intervene as plaintiff in the

government’s action against Yale.

       Rule 24(a) provides in relevant part:

               On timely motion, the court must permit anyone to intervene who:
               . ..
               (2) claims an interest relating to the property or transaction that is the


                                                   2
         Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 3 of 23




                subject of the action, and is so situated that disposing of the action
                may as a practical matter impair or impede the movant’s ability to
                protect its interest, unless existing parties adequately represent that
                interest.

Fed. R. Civ. P. 24(a)(2).

        The Second Circuit summarized these provisions in In re Bank of New York Derivative

Litigation, 320 F.3d 291 (2d Cir. 2003):

                In order to intervene as a matter of right under Fed. R. Civ. P.
                24(a)(2), an applicant must (1) timely file an application, (2) show an
                interest in the action, (3) demonstrate that the interest may be
                impaired by the disposition of the action, and (4) show that the
                interest is not protected adequately by the parties to the action. Failure
                to satisfy any one of these requirements is a sufficient ground to deny
                the application.

320 F.3d at 300 (citations and internal quotation marks omitted; emphasis in original). See also

Washington Elec. Co-op., Inc. v. Massachusetts Mun. Wholesale Elec. Co., 922 F.2d 92, 96 (2d Cir.

1990) (“Rule 24 (a)(2) provides a four part test for intervention as of right . . . . All four parts of the

test must be satisfied to qualify for intervention as of right.”) (citations omitted).

        SFFA’s motion to intervene in the government’s action against Yale satisfies the first three

of the four requirements. First, SFFA’s motion to intervene is timely; Yale does not suggest

otherwise. The case is in its earliest stages. Yale has not yet responded to the government’s

complaint, by answer or motion. SFFA has not delayed its intervention motion to the prejudice of

anyone else. Second, the interest SFFA claims is closely related to the subject of the government’s

action. Again, Yale accepts that proposition, as well it might. SFFA’s proposed intervenor’s

complaint against Yale is for the most part copied verbatim from the government’s complaint against

Yale. These two pleadings allege the same Yale admissions policies, violative of Title VI in the



                                                    3
         Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 4 of 23




same manner, to the detriment of the same Asian and White applicants. Given these close

similarities, Yale also, not surprisingly, does not dispute SFFA’s satisfaction of the third

requirement: that the Court’s disposition of the government’s action against Yale in a manner

adverse to the government on the merits would in all likelihood “impair or impede” SFFA’s assertion

of identical claims against Yale.

        Yale’s opposition to SFFA’s intervention of right is based instead upon the concluding

provision in Rule 24(a)(2), which allows intervention of right to protect an intervenor’s interest

“unless existing parties adequately represent that interest.” To justify intervention as of right, SFFA

must show that the government will not adequately represent the interest SFFA asserts against Yale.

If SFFA fails to make that showing – if, that is to say, the government will adequately represent

SFFA’s interest – then SFFA is not entitled to intervene of right as a party plaintiff in this action.

        The Court must evaluate the adequacy of the government’s representation of SFFA’s interest

against Yale. The task requires a further consideration of the nature of the parties and the claims

they assert.

                                                 III.

                                    Adequacy of Representation

        In its proposed intervenor’s complaint, SFFA describes itself as a “voluntary membership

organization formed for the purpose of defending human and civil rights secured by law” through

“litigation and other lawful means.” Doc. 5-2, ¶ 4. SFFA “promotes and protects the right of the

public to be free from discrimination on the basis of race in higher-education admissions,” and

claims to be a membership group “of more than 20,000 students, parents, and others who believe that

racial classifications and preferences in college admissions are unfair, unnecessary, and


                                                  4
         Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 5 of 23




unconstitutional.” Id. ¶¶ 4-5.

       In fulfillment of that self-proclaimed mission, the preamble to SFFA’s proposed complaint

recites that it seeks to obtain “declaratory and injunctive relief to remedy Yale University’s racial

discrimination in its administration of its undergraduate admissions program.” Id. at 1. Count I of

SFFA’s complaint alleges that Yale violates Title VI “by employing an undergraduate admissions

policy that intentionally discriminates against Asian-American and White applicants on the basis of

race or ethnicity.” Id. ¶ 206. Other counts in the complaint are of like substance. The complaint’s

prayer for relief seeks two declaratory judgments and two permanent injunctions, each addressed to

Yale’s admissions policies, procedures, and the manner in which it conducts admissions. Id. at 38

(?Prayer for Relief”).

       SFFA’s proposed intervenor’s complaint echoes the government’s complaint against Yale,

which initiated this action. The government’s complaint alleges that for 50 years Yale “has

intentionally subjected applicants to Yale College to discrimination on the grounds of race and

national origin,” with the result that “Yale’s oversized, standardless, intentional use of race has

subjected domestic, non-transfer applicants to Yale College to discrimination on the ground of race.”

Doc. 1, ¶ 2. The government further alleges that “Yale’s race discrimination includes imposing

undue and unlawful penalties on racially-disfavored applicants, including in particular most Asian,

and White applicants.” Id. ¶ 3. Moreover, “[b]ecause of Yale’s race discrimination, Asian and

White applicants have a significantly lower chance of admission to Yale College than do similarly-

situated Black and Hispanic applicants.” Id. ¶ 13. The prayer for relief in the government’s complaint

seeks a declaratory judgment and a permanent injunction, each addressed to Yale’s admissions

policies, procedures, and the manner in which it conducts admissions. Id. at 31 (?Prayer for Relief”).


                                                  5
           Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 6 of 23




          The question presented on SFFA’s motion to intervene of right is whether the government’s

representation in litigation of its alleged interest against Yale will also adequately represent SFFA’s

interest against Yale. A side-by-side reading of the government’s complaint and SFFA’s proposed

intervenor’s complaint requires an affirmative conclusion. The claims and requested relief in these

two pleadings are essentially the same. If the government succeeds on the merits of its Title VI

claims against Yale, one would expect SFFA to succeed on its claims, by collateral estoppel if

nothing else.

          It is striking to note how often the Second Circuit is required, in the intervention context,

to decide the issue of adequate representation of interests, as between existing parties and proposed

intervenors. It frequently occurs that a nonparty, seeking to intervene in a case, asserts that the

existing parties do not represent its interest. Existing parties, resisting intervention, proclaim that

one of them represents the nonparty’s interest “adequately” (the somewhat muted adjective used by

the Rule).

          The proposed intervenor bears the burden of showing that no existing party adequately

represents its interest. See, e.g., Washington Elec. Co-op., 922 F.2d at 98 (“VDPS has not shown

that there will be inadequate representation of its rights unless it is allowed to intervene.”); United

States v. City of New York, 198 F.3d 360, 367 (2d Cir. 1999) (“The proponent of intervention must

make a particularly strong showing of inadequacy in a case where the government is acting as parens

patriae.”) (citing United States v. Hooker Chemicals & Plastics Corp., 749 F.2d 968, 985 (2d Cir.

1984)).

          The Second Circuit in Hooker affirmed the district court’s denial of motions by

environmental organizations to intervene under Rule 24(a)(2) in an action brought by the United


                                                   6
         Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 7 of 23




States and New York State against the Hooker company for industrial pollution of the Niagara River.

Judge Friendly’s opinion says preliminarily: “Application of the Rule requires that its components

be read not discretely, but together,” since “the requirements of interest, impairment and inadequacy

of representation are but three facets of the same problem.” 749 F.2d at 983 (citation and internal

quotation marks omitted). To illustrate that principle:

              A showing that a very strong interest exists may warrant intervention
              upon a lesser showing of impairment or inadequacy of representation.
              Similarly, where representation is clearly inadequate, a lesser interest
              may suffice as a basis for granting intervention.

Id.

        The district judge in Hooker “denied intervention on the basis of his finding that appellants

failed to demonstrate that their interests may be inadequately represented by the existing parties,”

a conclusion “based to a large extent on the fact that the existing parties were governmental entities.”

Id. at 984. That conclusion found favor with Judge Friendly:

                We agree with the district court that it is significant to the analysis
                required by Rule 24(a)(2) that the plaintiffs are governmental entities
                suing on behalf of their citizens. In such actions, the state or the
                United States presents itself in the attitude of parens patriae, trustee,
                guardian or representative of all her citizens.

Id. (citation and internal quotation marks omitted). That concept resonates in the case at bar, where

the United States commenced this action as party plaintiff against Yale.

        Moreover, the concept has litigation consequences. The Second Circuit held in Hooker:

                Whether or not it is particularly helpful to speak of a “presumption”
                of adequate representation by the sovereign in parens patriae
                litigation, we agree with the Third, Fifth and District of Columbia
                Circuits that, in litigation of this sort, a greater showing that
                representation is inadequate should be required. It is not enough that
                the applicant would insist on more elaborate pre-trial or pre-


                                                   7
         Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 8 of 23




                settlement procedures or press for more drastic relief, particularly
                when the sovereign’s interest is in securing preventive relief of the
                same general sort as the applicant. . . .
                ...
                . . . [I]n an enforcement action by a governmental entity suing as a
                parens patriae, it is proper to require a strong showing of inadequate
                representation before permitting intervenors to disrupt the
                government’s exclusive control over the course of its litigation.

Id. at 985, 987.

        In reaching these conclusions, the Second Circuit in Hooker placed significant reliance on

the District of Columbia Circuit’s opinion in Environmental Defense Fund v. Higginson, 631 F.2d

738 (D.C.Cir. 1979), an action by environmental groups to compel federal officials to prepare an

environmental impact statement relating to projects and operations in the Colorado River basin. The

district court granted the applications of four states to intervene, but denied the applications of five

water districts, on the ground that the local entities were adequately represented by the states in the

states’ capacities as parens patriae. The D.C. Circuit, affirming that denial, reasoned that under the

parens patriae concept:

                a state that is a party to a suit involving a matter of sovereign interest
                is presumed to represent the interests of all its citizens. Thus, to
                intervene in a suit in district court in which a state is already a party,
                a citizen or subdivision of that state must overcome this presumption
                of adequate representation.            A minimal showing that the
                representation may be inadequate is not sufficient. The applicant for
                intervention must demonstrate that its interest is in fact different from
                that of the state and that that interest will not be represented by the
                state.

631 F.2d at 740. Proposed intervenors cannot make that demonstration, Higginson holds, where

“there appears to be no possible divergence between their position and the state’s position on the

primary issue,” and the argument of the intervenors “would be merely cumulative.” Id. In Hooker,



                                                    8
           Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 9 of 23




Judge Friendly’s opinion cites and quotes with approval that language from Higginson. 749 F.2d

at 984.

          The Second Circuit’s opinion in Hooker, 749 F.2d at 985, also cites and quotes Wade v.

Goldschmidt, 673 F.2d 182 (7th Cir. 1982), where the Seventh Circuit said: “Even if we were to

assume arguendo that applicants have a direct legally protectable interest, applicants have not

overcome the presumption of adequacy of representation that arises when the proposed intervenor

and a party to the suit (especially if it is the state) have the same ultimate objective.” 673 F.2d at 186

n.7 (emphasis added). For that proposition, Wade cites the D.C. Circuit’s opinion in Higginson, 631

F.2d at 760, and that of the Second Circuit in United States Postal Service v. Brennan, 579 F.2d 188,

191 (2d Cir. 1978).

          In Brennan, the plaintiff United States Postal Service sued to enjoin the private defendants

from running a mail delivery business which the Postal Service alleged violated postal statutes and

regulations. Defendants rested their defense on the asserted unconstitutionality of the statutes. The

National Association of Letter Carriers (?NALC”), a national labor union and the bargaining agent

for 200,000 Postal Service employees, moved to intervene in the Postal Service’s action. The

Second Circuit, affirming the district court’s ruling that the union was not entitled to intervene as

of right, held that NALC “failed to show any inadequacy of representation” and “this failure is

dispositive of this appeal.” 579 F.2d at 191. The Second Circuit reasoned:

                 The applicant must at least overcome the presumption of adequate
                 representation that arises when it has the same ultimate objective as
                 a party to the existing suit. The issue before the district court was
                 strictly one of law[:] either the challenged statutes were constitutional
                 or they were not. . . . Appellants did not contend that the United
                 States Attorney’s Office would not advance all of the appropriate
                 legal arguments in favor of constitutionality. . . .


                                                    9
        Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 10 of 23




               . . . [W]e fail to see what NALC would have gained by intervening
               and superimposing a motion for a preliminary injunction upon the
               Postal Service’s motion for summary judgment which was intended
               to secure the same relief.

Id. (citations omitted; emphasis added).

       The more recent Second Circuit decisions adhere to these principles. In United States v. City

of New York, 198 F.3d 360 (2d Cir. 1999), a membership coalition of consumers of drinking water

from the Croton watershed applied to intervene of right as a party defendant in an action brought by

the United States against New York City to enforce the City’s obligations under federal law to ensure

the safety of the drinking water. New York State had been allowed to intervene as a party plaintiff.

The coalition’s purpose in intervening as a party defendant “was to prevent any filtration of the

Croton water supply.” 198 F.3d at 363. The district court denied the coalition’s application to

intervene. The Second Circuit affirmed, reasoning in part:

               [T]o the extent that the proposed intervenors have remaining interests
               in the present litigation, any such interests can be adequately
               represented by the existing parties. The proponent of intervention
               must make a particularly strong showing of inadequacy in a case
               where the government is acting as parens patriae. See Hooker
               Chems., 749 F.2d at 985. . . . The governmental parties to this
               litigation share appellants’ concerns about safety and cost, and their
               representation is not inadequate simply because they have different
               ideas about how best to achieve those goals. Thus, we cannot say that
               appellants’ interests are not protected adequately by the parties to this
               action, as required by Rule 24.

Id. at 367 (citations, internal quotation marks, and brackets omitted).

       In Butler, Fitzgerald & Potter v. Sequa Corporation, 250 F.3d 171 (2d Cir. 2001), a law firm

that had represented GBJ Corporation, a party in protracted litigation, was discharged by that party,

obtained a $2.9 million charging lien, and moved to intervene in the continuing litigation as a matter



                                                  10
          Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 11 of 23




of right on the theory that its lien would be extinguished absent a favorable disposition for its former

client. The district court denied the firm’s motion to intervene. The Second Circuit affirmed,

holding: “It was not an abuse of discretion for the trial court to hold that Butler’s interests were

already adequately protected by GBJ, an existing party to the dispute, and to deny the motion to

intervene on that basis.” 250 F.3d at 179. The court of appeals reasoned:

                 [W]e have demanded a more rigorous showing of inadequacy in cases
                 where the putative intervenor and a named party have the same
                 ultimate objective. Where there is an identity of interest, as here, the
                 movant to intervene must rebut the presumption of adequate
                 representation by the party already in the action. . . .
                 ...
                   We have not had occasion to lay down a hard-and-fast rule of what
                 form of showing must be made to rebut a presumption of adequate
                 representation when there is an identity of interest between the
                 putative intervenor and an existing party to the action. Although
                 perhaps not an exhaustive list, we generally agree with the holdings
                 of other courts that evidence of collusion, adversity of interest,
                 nonfeasance, or incompetence may suffice to overcome the
                 presumption of adequacy.

Id. at 179-80 (citations omitted and emphasis added).

                                                  IV.

                                                Analysis

          Having considered these Second Circuit opinions and the reasoning they express, I conclude

without difficulty that SFFA fails to show that the United States, the existing party plaintiff and a

classic embodiment of a parens patriae, does not adequately represent SFFA’s interest in the case

at bar.

          Stated conversely, SFFA fails to rebut the presumption of adequate representation of its

interest by the government. That presumption arises because the government’s complaint and



                                                   11
        Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 12 of 23




SFFA’s proposed intervenor’s complaint share an “identity of interest” and seek “the same ultimate

objective.” The careful reader will note that the quoted phrases are taken from cited Second Circuit

decisions denying applications to intervene as of right.

       These likenesses, fatal under Second Circuit authority to SFFA’s attempt to intervene of

right, appear starkly from a comparison of the two pleadings’ prayers for relief. The United States’

Complaint against Yale concludes with a prayer for:

                 (a) A declaratory judgment, pursuant to the Declaratory Judgment
                 Act, 28 U.S.C. § 2201, from the Court that Yale’s admissions policies
                 and procedures violate Title VI of the Civil Rights Act of 1964, 42
                 U.S.C. § 2000d et seq.;

                 (b) A permanent injunction prohibiting Yale from using race as a
                 factor in future Yale College admissions decisions;

                 (c) A damages award to the United States and injured applicants; and

                 (d) All other relief as the interests of justice require.

Doc. 1, at 31.

       SFFA’s proposed Intervenor’s Complaint concludes with a prayer for:

                 (a) A declaratory judgment, pursuant to the Declaratory Judgment
                 Act, 28 U.S.C. § 2201, from the Court that Yale’s admissions policies
                 and procedures violate Title VI of the Civil Rights Act of 1964, 42
                 U.S.C. § 2000d et seq.;

                 (b) A declaratory judgment, pursuant to the Declaratory Judgment
                 Act, 28 U.S.C. § 2201, from the Court that any use of race or
                 ethnicity in the educational setting violates the Fourteenth
                 Amendment and Title VI of the Civil Rights Act of 1964, 42 U.S.C.
                 § 2000d et seq.;

                 (c) A permanent injunction prohibiting Yale from using race as a
                 factor in future Yale College admissions decisions;

                 (d) A permanent injunction requiring Yale to conduct all admissions


                                                    12
        Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 13 of 23




               in a manner that does not permit those engaged in the decisional
               process to be aware of or learn the race or ethnicity of any applicant
               for admission;

               (e) Attorneys’ fees and costs pursuant to 42 U.S.C. § 1988 and any
               other applicable legal authority; and

               (f) All other relief this Court finds appropriate and just.

Doc. 5-2, at 38.

       I am unable to discern a material difference between these two prayers for relief. The

Complaint and the Intervenor’s Complaint each seek, in subparagraph (a), a declaratory judgment

that “Yale’s admissions policies and procedures” violate Title VI.            While the Intervenor’s

Complaint’s additional subparagraph (b), praying for a declaratory judgment that “any use of race

or ethnicity in the educational setting” violates Title VI and the Fourteenth Amendment, specifies

a manner in which Yale’s “admissions policies and procedures” violates the Constitution and thus

Title VI, the pleadings’ declaratory prayers seek “the same ultimate objective”: a declaration that

Yale violates Title VI.

       Similarly, the government’s Complaint in subparagraph (b) seeks “a permanent injunction

prohibiting Yale from using race as a factor in future Yale College admissions decisions,” the same

prayer that appears in subparagraph (c) of the Intervenor’s Complaint. The Intervenor’s Complaint

adds subparagraph (d), seeking “a permanent injunction requiring Yale to conduct all admissions in

a manner that does not permit those engaged in the decisional process to be aware of or learn the race

or ethnicity of any applicant for admission.” That is a particular injunctive application of the broadly

stated injunction contained in the preceding subparagraph. The addition of subparagraph (d) to the

Intervenor’s Complaint does not disturb the “identity of interest” motivating these two pleadings,



                                                  13
         Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 14 of 23




which pursue “the same ultimate objective”: condemnation and reformation of Yale’s admissions

policies and procedures.

        During the hearing, I read to Mr. Norris, counsel who argued the case for SFFA,

subparagraph (b) of the government’s Complaint, which prays for “a permanent injunction

prohibiting Yale from using race as a factor in future Yale college admission decisions,” and asked

counsel: “Isn’t that what you are asking for, too?” Doc. 44 (Hearing Transcript, Dec. 8, 2020)

(“Tr.”) at 27, l. 11-12. Mr. Norris responded that the government’s complaint against Yale “is

lacking paragraph (d) of our prayer for relief,” and argued:

                That’s a different request that we make that the government does not.
                That request is not just to bar consideration of race by Yale, but to
                force Yale to adopt a race blind system. It can’t even see race on the
                applications. It has to take that information out. That’s a different
                form of relief that we seek that the government does not. That’s
                aligned with our mission and our interest and one the [g]overnment
                doesn’t share.

Id. l. 14-22.

        Mr. Norris argued that SFFA’s interests “are different because we have a narrow individual

interest in our student member getting into Yale and we have a broader mission-based interest in

ending all race based admissions in American universities.” Id. at 29, l. 6-10. The narrow and

particular interest of the United States is as “the funder. The one who provides Title VI money and

wants to see it’s being spent appropriately. Those interests are different.” Id. l. 12-14. “Our

interests are ending race-based admissions and vindicating the individual interest and rights of our

standing member. Those are not shared by the government.” Id. at 30, l. 4-7.

        Mr. Norris’s advocacy is energetic, but I am unable to accept his argument. The argument

is flawed because counsel’s comparison of the litigation interests of the government and SFFA


                                                 14
        Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 15 of 23




misconstrues the nature of the government’s claim against Yale and the injunctive relief the

government seeks.

        Contrary to SFFA’s conception, the government’s litigation objective is not narrowly limited

to recouping “Title VI money” from an unworthy recipient, thereby leaving it to an entity like SFFA

to protect the broader interests of applicants to Yale. The government’s Complaint alleges in broad

language that for 50 years, Yale ?has intentionally subjected applicants to Yale College to

discrimination on the grounds of race and national origin,” Doc. 1, ¶ 2, and recites that “the United

States seeks declaratory, injunctive, and damages relief to remedy Yale’s discriminatory conduct and

to protect the civil rights of all applicants to Yale College,” id. ¶ 15. That is the functional

equivalent, stated slightly differently, of the anti-racial discrimination mission SFFA proclaims as

its own and pleads in the Intervenor’s Complaint, Doc. 5-2. Subparagraph (b) of the government’s

prayer for relief recites the injunctive relief the government’s Complaint seeks, and it is plain beyond

cavil that if the Court granted the government that injunction, it would also prohibit Yale from

indulging in the admissions policies and practices SFFA complains of in its Intervenor’s Complaint.

It is no coincidence that the authors of the Intervenor’s Complaint pay the authors of the

government’s Complaint that sincerest form of flattery: copying significant portions of the

government’s descriptions of Yale’s admissions procedures.

        The case will come down to the decisive issue before this Court: either Yale’s admissions

policies and procedures violate Title VI, or they do not. The United States and SFFA have “the same

ultimate objective”: a ruling by the Court that Yale violates Title VI. The United States and SFFA

seek the same injunctive relief: prohibiting Yale from using race as a factor in Yale College

admissions decisions. The Second Circuit cases cited supra hold that in such actions, where an


                                                  15
        Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 16 of 23




existing party and a proposed intervenor have the same ultimate objective, there is a presumption

that the existing party adequately represents the similar interests of the putative intervenor. SFFA,

applying to intervene as of right, bears the burden of rebutting that presumption. It fails to do so.

       The case at bar closely resembles United States Postal Service v. Brennan, 579 F.2d 188 (2d

Cir. 1978), where a party (the Postal Service) and a proposed intervenor (a labor union) shared the

ultimate objective of upholding the constitutionality of relevant statutes. The Second Circuit,

affirming the district court’s denial of the union’s application to intervene, noted that “[t]he issue

before the district court was strictly one of law[:] either the challenged statutes were constitutional

or they were not,” and observed: “Appellants did not contend that the United States Attorney’s

Office [for this District] would not advance all of the appropriate legal arguments in favor of

constitutionality.” 579 F.2d at 191. By the same token, in the present case the SFFA does not

contend that the able attorneys in the Civil Right Division of the Department of Justice in

Washington, aided by the United States Attorney’s Office for this District, will not advance a full

panoply of arguments in support of the broadly worded, comprehensively stated allegations of

discrimination the government pleads in its Complaint against Yale. The Second Circuit’s denial

of intervention of right in Brennan is compelling authority for the same rejection of SFFA’s

application in the case at bar. Intervention of right is not available to SFFA because the government,

in pressing its Complaint against Yale, adequately protects and represents the interests SFFA

identifies in its proposed Intervenor’s Complaint.

       The other Second Circuit cases cited and quoted supra are to the same effect. See, e.g.,

Washington Elec. Co-op., 922 F.2d at 98 (“Where there is an identity of interest between a putative

intervenor and a party, adequate representation is assured.”). Nor does SFFA’s inclusion of


                                                  16
        Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 17 of 23




subparagraph (d) in its prayer for relief render inadequate the government’s protection of SFFA’s

basic litigation objective. While counsel for SFFA argued that the injunction requested in

subparagraph (d) will “force Yale to adopt a race blind system,” a “different form of relief” that “the

government does not” seek, Tr. at 17, l. 17-21, the broadly stated injunction the government seeks

in subparagraph (b) of its prayer may without difficulty be read to include what SFFA includes in

its subparagaph (d). But assume, contrary to that sensible reading of the government’s subparagraph

(b), that SFFA’s subparagraph (d) contains an injunction different in nature and effect than what the

government prays for in its subparagraph (b): within the context of intervention, that difference does

not render the government’s representation of SFFA’s interest inadequate.

       In Hooker, where the Second Circuit considered “adequate representation by the sovereign

in parens patriae litigation,” Judge Friendly’s opinion holds that “a greater showing that

representation is inadequate should be required” from an applicant for intervention, and adds: “[i]t

is not enough that the applicant would insist on more elaborate pre-trial or pre-settlement procedures

or press for more drastic relief, particularly when the sovereign’s interest is in securing preventive

relief of the same general sort as the applicant.” 749 F.2d at 985 (emphasis added). Judge Friendly

might have been writing with the case at bar in mind. The most that can be said for SFFA’s

subparagraph (d) is that it seeks a somewhat different (though scarcely “drastic”) relief from that

sought by the government, but the interests in securing preventive relief the government and SFFA

have are clearly “of the same general sort”, viz, obtaining an injunction which prohibits Yale from

using race as a factor in Yale College admissions decisions.

       In order that there be no doubt about the point, Judge Friendly in Hooker went on to quote

approvingly the D.C. Circuit’s opinion in Higginson, that in a parens patriae case “[t]he applicant


                                                  17
        Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 18 of 23




for intervention must demonstrate that its interest is in fact different from that of the state and that

that interest will not be represented by the state.” Id. (quoting Higginson, 631 F.2d at 740). SFFA

does not attempt to make that showing with respect to its claims against Yale, nor could it, since

SFFA’s claims mirror those of the government.

      The cited line of Second Circuit decisions beginning with Hooker require that SFFA’s motion

to intervene in this case as of right under Rule 24(a) must be DENIED, because SFFA’s interests in

the case are adequately protected and represented by the United States, the party plaintiff in the

existing action.1

                                                   V.

                          Permissive Intervention, Fed. R. Civ. P. 24(b)

        If the requirements of Rule 24(a) are satisfied, “the court must permit anyone to intervene”

as of right. Fed. R. Civ. P. 24(a) (emphasis added). The alternative remedy of “permissive

intervention,” which SFFA invokes, is conferred by Rule 24(b), which provides in relevant part that

“the court may permit anyone to intervene” who “has a claim or defense that shares with the main

action a common question of law or fact.” Id. 24(b)(1)(B) (emphasis added).

        “Permissive intervention is wholly discretionary with the trial court.” Brennan, 579 F.2d at

191. “The court considers substantially the same factors whether the claim for intervention is ‘of



        1
            In Brennan, the Second Circuit said: “Determination of the adequacy of existing
representation necessarily involves an assessment of factors which are within the discretion of the
district court.” 579 F.2d at 191 (citations omitted). In City of New York, the Second Circuit held
“we cannot say that appellants’ interests are ‘not protected adequately by the parties’ to th[is] action,’
as required by Rule 24,” and concluded “the district court did not abuse its discretion in denying the
Coalition’s motion to intervene as of right.” 198 F.3d at 367 (citing Fed. R. Civ. P. 24(a)). Thus
empowered, I exercise my discretion in denying SFFA’s motion to intervene as of right.


                                                   18
        Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 19 of 23




right’ under Rule 24(a)(2), or ‘permissive’ under Rule 24(b)(2).” R Best Produce, Inc. v.

Shulman-Rabin Mktg. Corp., 467 F.3d 238, 240 (2d Cir. 2006) (citation omitted). For a district court

deciding whether to grant permissive intervention, “[t]he principal consideration set forth in the Rule

is ‘whether the intervention will unduly delay or prejudice the adjudication of the rights of the

original parties.’” Brennan, 579 F.2d at 191 (paraphrasing Fed. R. Civ. P. 24(b)(3) and citing 7A

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1913 (“Discretion of

Court”) (3d ed.1977)). “The trial court’s discretion is very broad; indeed, we have not found a single

case in which a denial of permissive intervention under Rule 24(b) was reversed solely for an abuse

of discretion.” 579 F.2d at 192. “Because permissive intervention is (by definition) never

mandatory, . . . reversal of a district court’s denial of permissive intervention is a very rare bird

indeed.” In re Bank of New York Derivative Litig., 320 F.3d 291, 300 n.5 (2d Cir. 2003) (citation,

internal quotation marks, and bracket omitted).

                                                  VI.

                                              Analysis

       In the case at bar, it is apparent that permitting SFFA to intervene in the government’s action

against Yale would increase and complicate pre-trial discovery and related issues. Mr. Norris

acknowledged as much during the hearing. He said:

               If we get to participate in this case, we will seek discovery along with
               the United States, but the same would be true if we filed our own
               case. We believe it is more efficient for us to pursue that discovery
               with everyone else in one lawsuit instead of on a parallel track in two
               lawsuits.
               ...
               . . . We litigated a very similar case against Harvard University.
               There was extensive discovery in that case. I would say in that
               respect, there would be extensive discovery if we filed our own


                                                  19
         Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 20 of 23




                lawsuit against Yale, which we have the right to do. . . .
                ...
                . . . Yale instead says it thinks we won’t file our own lawsuit, but that
                is our plan if this more efficient route is denied.

Tr. at 12, l. 16-21; id. at 13, l. 6-10; id. at 18, l. 6-8. SFFA thus contemplates conducting its own

“extensive discovery,” either as an intervenor in this action, or as the plaintiff in a subsequently filed

separate action against Yale for the same relief.

        Yale professes not to fear a separate action; Mr. Katyal, Yale’s counsel at the hearing,

undertook to advise SFFA:

                You have your own separate action. Go litigate your separate lawsuit.

                But unless you can claim any sort of bias from the other lawsuit,
                that’s the way to proceed. Not to open the door to intervention to
                allow other folks to come in. . . .
                ...
                If they want to bring their own separate case, that’s their latest
                position, absolutely bring it. We’ll defend it. We’ll go through
                discovery.

Id. at 43, l. 14-20; id. at 48, l. 17-19.

        Yale’s counsel cautioned against intervention as creating the risk of “pile on plaintiffs”

capable of “jumping in and intervening whenever you want to say something at a key moment,” and

regarded it as preferable to “force someone like SFFA to file their own lawsuit, show their own

standing, get their own discovery, do all of that stuff.” Id. at 45, l. 4, 8-9, 12-14.2 Mr. Katyal

expressed the view that instead of intervention, “having separate cases is actually better than having

them all mushed together where everything has to be hashed out where everyone has a kind of equal



        2
            “All of that stuff” is not a phrase found in Black’s Law Dictionary. I understand counsel
to refer to the protracted and contentious litigation experiences that experienced trial lawyers inflict
upon each other.

                                                    20
         Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 21 of 23




vote.” Id. at 47, l. 2-5. He identified a particular manner in which SFFA’s intervention would delay

resolution of the government’s action against Yale:

                If SFFA intervened, then we would have to get into a real dispute
                about what they can see, how much they see, how fast it can be
                produced and the like because they do not have the same discovery
                benefits as the United States Government. They represent a
                whopping one person. The Government represents everyone and so
                we wouldn’t necessarily be turning over all of that. So you would be
                deciding all of those discovery disputes and in the context of this
                Justice Department case which would then be slowed down.

Id. l. 12-21.

        That is a legitimate concern for Yale, as the defendant, to express, notwithstanding that the

plaintiff government does not oppose SFFA’s intervention. Defense counsel asserted: “Yale firmly

believes in its admissions policy. It wants its day in court and doesn’t want to be delayed by waiting

for SFFA’s discovery and the like.” Id. at 48, l. 2-5. “The like” could include disputes about the

standing of the individual applicant to Yale, whose existence is specifically alleged in SFFA’s

proposed Intervenor’s Complaint.

        I think these concerns are well founded. Moreover, there is a public interest in obtaining a

prompt judicial determination (after appeals, if any) of the legality of Yale’s current admissions

policies and procedures.      Allowing SFFA to intervene on behalf of one individual in the

government’s action would in all likelihood “delay the adjudication of the original parties’ rights,”

a negative factor Rule 24(b)(3) specifically commands the district court to consider “in exercising

its discretion” to allow permissive intervention. Fed. R. Civ. P. 24(b)(3).

        SFFA contends that the filing of separate cases would lead to duplicative and potentially

inconsistent rulings in the governance of the cases. For this reason, intervention is touted for the sake



                                                   21
        Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 22 of 23




of efficiency. The perceived difficulties are illusory. If SFFA, true to its stated intent, files a

separate action against Yale on the same grounds the government alleges in the case at bar, the two

cases will be regarded as related under the Court’s assignment rules, and the second action will be

assigned to the same trial judge. Where actions before the same trial court “involve a common

question of law or fact,” Rule 42(a) gives the trial judge broad discretion to “join for hearing or trial

any or all matters at issue in the actions,” Fed. R. Civ. P. 42(a)(1); “consolidate the actions,” id.

42(a)(2); or “issue any other orders to avoid unnecessary cost or delay,” id. 42(a)(3). In this case,

the trial judge would make full use of those inclusive discretionary powers. I can make that

prediction with some confidence, because I am the trial judge.

        In the case at bar, and in the exercise of my discretion, I deny SFFA’s alternative motion

under Rule 24(b) for permissive intervention.

                                                  VII.

                                       Amicus Curiae Option

        Yale contends on this motion that SFFA, denied intervention, should be content with arguing

its interests in this case as an amicus curiae.

        This concept prompts an entertaining contrast with the earlier litigation involving Harvard.

The SFFA appeared as party plaintiff in that action, which challenged Harvard’s admissions policies

and procedures on the same bases now asserted against Yale.3 The United States appeared in the


        3
          The Yale Daily News, in its October 8, 2020 issue, reporting on the filing of the Justice
Department’s suit against Yale, said that Adam Mortara, “the lead trial counsel for Students for Fair
Admissions in the high-profile lawsuit against Harvard University, told the News that reading the
DOJ’s Thursday lawsuit against Yale gave him ‘extreme deja vu.’ He said that the facts of the case,
as well as Yale’s admission practices outlined in the complaint, are ‘virtually identical’ to the
Harvard case.” Davidson, Amelia. ?Justice Department sues Yale over alleged discrimination in
admissions.” Yale Daily News, Oct. 8, 2020.

                                                   22
        Case 3:20-cv-01534-CSH Document 48 Filed 01/19/21 Page 23 of 23




Harvard case as one of several amici curiae in support of SFFA . In this case – the Yale case –

there is a role reversal: the United States is the party plaintiff and, Yale suggests, SFFA should play

the part of supportive amicus.

        As I noted in Part VI, SFFA rejects the notion of participating in the case at bar as an amicus

curiae. Mr. Norris said at the hearing: “That’s a big difference from an amicus who can merely file

briefs and make legal arguments, can’t participate in discovery, get any relief or raise any claims.

I think that’s a far cry from something that could resolve our concerns here.” Tr. at 20, l. 2-6. SFFA

is determined to participate in discovery, get relief, raise claims, “all of that stuff;” and to do so it

must intervene in this case, or file a separate case if the Court denies intervention. SFFA is entitled

to act on that determination and decline the part of an amicus curiae. In this world, friendship cannot

be compelled. Judges frequently welcome the contributions of an able and articulate amicus, but

they cannot order anyone to undertake that beneficent role, and I do not do so in this case.

                                                 VIII.

                                              Conclusion

        For the foregoing reasons, the motion of Students for Fair Admissions, Inc. to intervene as

plaintiff in this action [Doc. 5] is IN ALL RESPECTS DENIED.

        It is SO ORDERED.

        Dated: New Haven, Connecticut
               January 19, 2021



                                                         /s/Charles S. Haight, Jr.
                                                         CHARLES S. HAIGHT, JR.
                                                         Senior United States District Judge



                                                   23
